ORDER

DuBOIS, District Judge.
AND NOW, this 2nd day of September, 2004, upon consideration of the request of direct action plaintiffs in Sara Lee Corporation, et al. v. Smurfit Stone Container Corporation, et al., No. 03-3939 (N.D. Ill., filed June 10, 2003), and Smithfield Foods, Inc., et al. v. Smurfit Stone Container Corporation, *371et al., No. 03-3968 (N.D. Ill., filed June 11, 2003), to amend the Order of August 27, 2004, so as to add such direct action plaintiffs to the group of direct action plaintiffs granted leave to file and serve amended complaints by the Order of August 27, 2004,1 and good cause appearing, IT IS ORDERED that this Court’s Order of August 27, 2004, is AMENDED so as to ADD the direct action plaintiffs in Sam Lee Corporation, et al. v. Smurfit Stone Container Corporation, et al., No. 03-3939 (N.D. Ill., filed June 10, 2003), and Smithfield Foods, Inc., et al. v. Smurfit Stone Container Corporation, et al., No. 03-3968 (N.D. Ill., filed June 11, 2003), to the group of direct action plaintiffs granted leave to file and serve amended complaints within twenty (20) days of the Order of August 27, 2004, which add the same federal and state claims that were included in the Amended Complaints filed by plaintiffs in Procter & Gamble Company, et al. v. Stone Container Corporation, et al., No. 03-3944 (N.D. Ill. filed June 10, 2003), Milne Fruit Products, Inc., et al. v. Stone Container Corporation, et al., No. 03-4049 (N.D. Ill. filed June 13, 2003), and Mars, Inc., et al. v. Stone Container Corporation, et al., No. 03-6977 (N.D. Ill. filed October 1, 2003). One (1) copy of the amended complaints shall be served on the Court (Chambers, Room 12613) when the originals are filed.

. The direct action plaintiffs granted such leave by Order dated August 27, 2004, are those entities which asserted claims in Perdue Farms Incorporated v. Stone Container Corporation, et al., No. 03-1702 (D.Md. filed June 9, 2003), United States Gypsum Company, et al. v. Stone Container Corporation, et al., No. 03-4251 (N.D. Ill. filed June 10, 2003), Hormel Foods Corporation, et al. v. Stone Container Corporation, et al., No. 03-3421 (D. Minn, filed June 13, 2003), Kellogg Company, et al. v. Smurfit Stone Container Corporation, et al., No. 03-4213 (N.D. Ill. filed June 19, 2003), and Conopeo, Inc., et al. v. Smurfit Stone Container Corporation, a successor to Stone Container Corporation, et al., No. 03-3549 (E.D. Pa. filed June 9, 2003).